On the 5th of June, 1940, the auditor general of the State of Michigan filed a petition in the circuit court of Bay county by which the relief sought was an order subjecting the estate of Roman Olezniczak to payment to the State or reimbursement for the expense incurred incident to the maintenance of Roman Olezniczak as an inmate of the State prison of southern Michigan at Jackson, Michigan. Having been convicted upon his plea of guilty of murder in the first degree, Roman Olezniczak was sentenced on February 4, 1921, to life imprisonment. The defendant, Asa M. Burnett, is the guardian of the estate of Roman Olezniczak. The principal defendant, Roman Olezniczak, is a war veteran who receives a pension or adjusted compensation from the United States; and Frank T. Hines, administrator of veterans' affairs, was permitted to intervene as a party defendant. See Act No. 321, § 3, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 829-3, Stat. Ann. 1941 Cum. Supp. § 4.971 [3]). The proceedings, which were brought to issue by answers of the respective defendants, are prosecuted by the attorney general under the prison reimbursement act, being Act No. 253, Pub. Acts 1935, as amended by Act No. 272, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 17667-11 et seq., Stat. Ann. § 28.1701 et seq. and Stat. Ann. 1941 Cum. Supp. § 28.1709). The defense urged is that, as sought to be applied to the facts in this case, the act is unconstitutional. The circuit judge so held, and the auditor general has appealed. There is also a cross appeal by the defendant guardian which will be hereinafter noted. *Page 341 
We are presently concerned principally with that portion of the act which reads:
"At the time of the hearing, if it appear that such person or prisoner has an estate which ought to be subjected to the claim of the State, * * * the court shall make an order requiring the guardian or any person or corporation so possessed of the estate belonging to said prisoner to appropriate and apply such estate to the payment of so much or such part thereof as may appear to be proper toward reimbursing the State for the expenses theretofore incurred by it on behalf of such prisoner, and such part thereof towards reimbursing the State for the future expenses which it must pay on his behalf." Act No. 253, § 4, Pub. Acts 1935.
When sentence was imposed on Roman Olezniczak in 1921, there was no such provision in the law of this State as that now contained in the prison reimbursement act. However, there is no attempt in the instant case to subject the estate of Roman Olezniczak to a charge for reimbursing the State for his care during the period prior to the effective date of Act No. 253, Pub. Acts 1935; but reimbursement is sought for the period subsequent to such effective date. It is obvious that the instant case differs materially in its factual aspect from AuditorGeneral v. Hall, 300 Mich. 215 (139 A.L.R. 1022), wherein this same act was involved. In the Hall Case his commitment was subsequent (not prior) to the effective date of the prison reimbursement act.
Among the questions raised by defendants in asserting invalidity of the prison reimbursement act as it is sought to be applied in the instant case is the following:
"Does the Michigan prison reimbursement act, as applied to one confined prior to the passage of *Page 342 
the act, operate as unconstitutional retroactive legislation in violation of the due process provisions of amendment 14, § 1, Federal Constitution, and article 2, § 16 of the Michigan Constitution of 1908?"
Defendants also assert that under the circumstances to which the prison reimbursement act is sought to be applied in the instant case, it is constitutionally defective in that it would increase the severity of the penalty imposed upon Roman Olezniczak and also would deprive him of his property without due process of law.
Not all retroactive legislative acts are unconstitutional.Philip v. Heraty, 147 Mich. 473 (118 Am. St. Rep. 554). But when such an act would defeat or impair vested rights, it is violative of the due process clause of the State Constitution and of the Federal Constitution. Prior to the effective date of the prison reimbursement act Roman Olezniczak was in no way legally obligated to reimburse the State for his care and maintenance. The State had no such right of action against him. Instead he had the constitutional right to possess, use and dispose of his estate entirely free from any lien thereon or right therein by the State, as is now asserted. Following the enactment of the prison reimbursement statute there was no change of status or any act on the part of Roman Olezniczak in consequence of which he became obligated to reimburse the State or subject his estate to such a liability. To be sure he continued to be an involuntary prisoner of the State, but that gave the State no right to change his status as an involuntary ward of the State and to deprive him of his estate in whole or in part. Roman Olezniczak's status and his penalty or obligation to the State were fixed by the sentence imposed on him in 1921. The court which sentenced him could not at that time have lawfully *Page 343 
included in the sentence such a provision as is sought to be imposed under the prison reimbursement act. It seems quite conclusive that this present attempt to require Roman Olezniczak to pay as reimbursement to the State the cost of his maintenance for that period of his term of commitment subsequent to the enactment of the prison reimbursement act is in effect an attempt to apply the law retroactively to his rights and status as fixed by the sentence passed on him 14 years before the enactment of the prison reimbursement act. So construed and applied the act would be unconstitutional.
Incident to the above conclusion it may be noted that we find a distinct and controlling difference in the situation presented inAuditor General v. Hall, supra, and the instant case. When sentence was passed upon Hall the prison reimbursement act was a part of the law of the State; and in passing that act there was embodied in the law of this State a distinct change of public policy. Theretofore it had been the public policy that the State would support at its own expense all persons convicted of a felony during the term of commitment. This was changed by the enactment of the prison reimbursement statute and thereafter the definitely fixed public policy was to require reimbursement to the State within the provisions of the act for expense so incurred. A sentence thereafter imposed automatically carried with it the pertinent provisions of the prison reimbursement act. But as above noted, at the time sentence was imposed on Roman Olezniczak neither the prison reimbursement act nor any similar act was in effect in this jurisdiction. His status and obligation to the State were fixed when his sentence was imposed in 1921. These could not be changed to his detriment by an act of the legislature passed 14 years later. To hold *Page 344 
otherwise would be to give retroactive effect to the law and violate his constitutional rights. Such would be the result regardless of whether or not we consider the pertinent provision of the prison reimbursement act "as civil rather than criminal in character" as stated by Mr. Justice BUTZEL in Auditor General
v. Hall, supra.
The cross appeal by the defendant guardian necessitates statement of additional facts. In 1932 and again in 1937 the auditor general, represented by the attorney general, petitioned the probate court of Ionia county for the payment of specified sums totalling $1,772.40 to reimburse the State for the maintenance of Roman Olezniczak who at those periods was an inmate of the Ionia State hospital for the criminal insane, he having been transferred to that institution from a branch of the State prison. Appropriate orders were made by the probate judge and in accordance therewith the State received the noted amount as reimbursement. In his cross bill the defendant guardian prays that an order be entered in these proceedings requiring the State to repay the money so received by it. This relief was denied by the circuit judge, and the defendant guardian has appealed.
In general the basis of the claim embodied in this cross appeal is indicated in the guardian's brief by the following:
"Defendant's ward (Roman Olezniczak) was not, however, a public patient in the sense intended by section 17 of the hospital act (Act No. 151, Pub. Acts 1923, as amended; Comp. Laws 1929, § 6878et seq. [Stat. Ann. § 14.801 et seq.]), which provides for reimbursement to the State of Michigan from estates of mental incompetents confined to any of the State institutions covered by the act under the procedure set forth in section 11 of the hospital act." *Page 345 
In effect cross appellant's claim is that the probate court is one of statutory jurisdiction only, and that the Ionia probate court did not have jurisdiction of the subject matter at the time the 1932 and 1937 orders were granted, and therefore the orders were void, and the State of Michigan through the void proceedings obtained moneys from the ward's estate without lawful authority. In consequence thereof cross appellant contends that the circuit court in these proceedings should have ordered repayment by the State of the moneys so obtained.
In view of our having hereinbefore determined that the State cannot recover in the present proceedings, we are not confronted with what might have been the right of this cross appellant to use as a set-off pro tanto the moneys it seeks to recapture by its cross action as against any amount recovered by the State in the present proceedings. Instead, since we hold the State cannot recover in the instant case, the asserted right of cross appellant must be considered wholly independent of plaintiff's unsuccessful effort to recover. On this phase of the case the State in its sovereign capacity asserts immunity from liability in the instant proceedings. The law seems to be settled that by instituting the present proceedings in the circuit court of Bay county the State waived its right of immunity only to the extent of any set-off that might be successfully urged against its claim. United States v. Shaw, 309 U.S. 495 (60 Sup. Ct. 659,84 L.Ed. 888). The circuit court of Bay county is without jurisdiction to render a judgment against the State in these proceedings. Instead the exclusive jurisdiction to render such a judgment is by the law of this State vested in the court of claims. Act No. 135, § 8, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 13862-8, Stat. Ann. 1940 Cum. Supp. § 27.3548 *Page 346 
[8]). In part at least it was on the ground just above noted that the circuit judge denied relief to cross appellant. This holding was proper.
In view of our decision it is unnecessary to review other contentions embodied in the respective briefs; but it may be noted that, at least in part, the contentions made by the administrator of veterans' affairs have been considered. In reLewis' Estate, 287 Mich. 179.
The judgment entered in the circuit court should be affirmed; but since neither party has sustained its position and also because a public question is involved, no costs will be allowed.
STARR, J., concurred with NORTH, J.